PER CURIAM.
James Zimmerman appeals his conviction for sexual battery on a physically helpless person. The only issues raised on this direct appeal relate to the alleged ineffectiveness of his trial counsel. We affirm. A claim of ineffective assistance of counsel may be raised on direct appeal only where the ineffectiveness is apparent on the face of the record. Gore v. State, 784 So.2d 418, 437-38 (Fla.2001). Our af-firmance is without prejudice to Zimmerman’s right to seek postconviction relief.
AFFIRMED.
PALMER, EVANDER and BERGER, JJ., concur.